DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 8, 10-15, 17, 19, 20, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hollock et al. (US 2011/0295583) in view of Leung et al. (US 2017/0344832).

Regarding claim 1, Hollock teaches an image monitoring apparatus, comprising: an image sensing module, configured to obtain an invisible light dynamic image of an objective scene, wherein the invisible light dynamic image comprises a plurality of frames (see para. 0045, 0074, where Hollock discusses capturing a plurality of thermal images); and a processor (see para. 0039), configured to:
perform operations according to at least one frame of the invisible light dynamic image to determine a status of at least one live body in the objective scene to be one of a plurality of status types and determine at least one status valid region of the invisible light dynamic image (see figure 1, figure 2, figure 3, para. 0045, 0094, where Hollock discusses capturing thermal images to determine the status of a person).
Hollock does not expressly teach set scene information of each pixel of the at least one status valid region to one of a plurality of scene types according to the status type of the at least one live body, wherein the plurality of scene types represent different background objects in the objective scene.
However, Leung teaches to set scene information of each pixel of the at least one status valid region to one of a plurality of scene types according to the status type of the at least one live body, wherein the plurality of scene types represent different background objects in the objective scene (see figure 5, figure 7, figure 8, para. 0035, 0044, where Leung discusses capturing thermal images of a scene with pixels and recognizing the health condition of a live body.  Contextual information based on background room information such as a room with a bed or chair or location of furniture indicate a plurality of scene types.  The examiner is interpreting the “status valid region” as any invisible light dynamic image region).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hollock with Leung to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform human condition and behavior detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Hollock in this manner in order to improve the physical detection of a person by analyzing pixel information and selecting a physical status based on the pixel information. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Hollock, while the teaching of Leung continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of analyzing pixel data and determining the physical condition of a person.  The Hollock and Leung systems perform person condition detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.   It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 2, Hollock teaches wherein the invisible light dynamic image is a thermal image, a radio frequency echo image or an ultrasound image (see para. 0102-0107, where Hollock discusses capturing thermal images to determine the status of a person).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hollock with Leung to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform human condition and behavior detection.  

Regarding claim 3, Hollock teaches wherein the at least one live body is a human body, and the status types comprise at least one of standing, sitting, lying, crawling and undefined (see para. 0102-0107, where Hollock discusses capturing thermal images to determine the status of a person such as lying down or sitting).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hollock with Leung to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform human condition and behavior detection.

Regarding claim 5, Hollock teaches wherein each pixel in the invisible light dynamic image has a probability distribution of the scene types, and the processor is configured to set monitoring scene information of each pixel to the scene type having a highest probability in the probability distribution of the scene types of the pixel (see figure 8, para. 0115, where Hollock discusses generating a probability map for the scene information and determining the highest probability).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hollock with Leung to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform human condition and behavior detection.

Regarding claim 7, Hollock and Leung teach wherein the scene types comprise at least one of floor, bed, chair and an undefined type (see para. 0106, where Hollock discusses the floor as a scene type see figure 5, figure 7, figure 8, para. 0035, 0044, where Leung discusses scene types based on the object contextual data).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hollock with Leung to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform human condition and behavior detection.  

Regarding claim 8, Hollock and Leung teach wherein the scene types comprise at least one of floor, bed, chair and an undefined type (see para. 0106, where Hollock discusses the floor as a scene type see figure 5, figure 7, figure 8, para. 0035, 0044, where Leung discusses scene types based on the object contextual data).
The same motivation of claim 1 is applied to claim 8.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hollock with Leung to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform human condition and behavior detection.  

Regarding claim 10, Hollock teaches wherein the processor is configured to perform operations according to another frame of the invisible light dynamic image to determine a status of a monitoring live body in the objective scene to be one of the status types and determine at least one detection valid region corresponding to the monitoring live body (see para. 0074, 0079, 0104-0107, where Hollock discusses monitoring thermal image data of a scene and the live person),
determine whether the status of the monitoring live body is abnormal according to the at least one detection valid region corresponding to the monitoring live body, the status of the monitoring live body and the scene information of the at least one detection valid region corresponding to the monitoring live body (see para. 0104-0107, where Hollock discusses monitoring the live person to detect abnormal behavior), and 
output a warning signal when determining that the status of the monitoring live body is abnormal (see para. 0116, 0125-0127, where Hollock discusses outputting an alarm and visual indicators).
The same motivation of claim 1 is applied to claim 10.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hollock with Leung to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform human condition and behavior detection.  

Regarding claim 11, Hollock teaches wherein the processor is configured to perform operations according to another frame of the invisible light dynamic image to determine a status of a monitoring live body in the objective scene to be one of the status types and determine at least one detection valid region corresponding to the monitoring live body (see para. 0074, 0079, 0104-0107, where Hollock discusses monitoring thermal image data of a scene and the live person), 
determine whether the status of the monitoring live body is abnormal according to the at least one detection valid region corresponding to the monitoring live body, the status of the monitoring live body and the monitoring scene information of the at least one detection valid region corresponding to the monitoring live body (see para. 0104-0107, where Hollock discusses monitoring the live person to detect abnormal behavior), and 
output a warning signal when determining that the status of the monitoring live body is abnormal (see para. 0116, 0125-0127, where Hollock discusses outputting an alarm and visual indicators).
The same motivation of claim 1 is applied to claim 11.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hollock with Leung to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform human condition and behavior detection.  
Regarding claim 12, Hollock teaches wherein the at least one live body is a plurality of live bodies, the at least one status valid region is a plurality of status valid regions, the live bodies respectively correspond to the status valid regions, and the processor is configured to: perform operations according to the at least one frame of the invisible light dynamic image to determine each of statuses of the live bodies in the objective scene to be one of the  status types and determine the status valid regions of the invisible light dynamic image (see para. 0074, 0079, 0104-0107, where Hollock discusses monitoring thermal image data of a scene and live persons); and
set the scene information of each pixel of the corresponding status valid region to one of the scene types according to the status type of each of the live bodies (see figure 1, para. 0074, 0079, where Hollock discusses setting pixel values for a scene).
The same motivation of claim 1 is applied to claim 12.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hollock with Leung to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform human condition and behavior detection.  

Claim 13 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 14 is rejected as applied to claim 2 as pertaining to a corresponding method.
Claim 15 is rejected as applied to claim 3 as pertaining to a corresponding method.
Claim 17 is rejected as applied to claim 5 as pertaining to a corresponding method.
Claim 19 is rejected as applied to claim 7 as pertaining to a corresponding method.
Claim 20 is rejected as applied to claim 8 as pertaining to a corresponding method.
Claim 22 is rejected as applied to claim 10 as pertaining to a corresponding method.
Claim 23 is rejected as applied to claim 11 as pertaining to a corresponding method.
Claim 24 is rejected as applied to claim 12 as pertaining to a corresponding method.

Claims 4, 6, 9, 16, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hollock et al. (US 2011/0295583) in view of Leung et al. (US 2017/0344832) in view of Tanaka et al. (US 2020/0221977).

Regarding claim 4, Hollock and Leung do not expressly teach wherein the processor is further configured to: set the scene information of each pixel of the at least one status valid region to floor when the status type of the at least one live body is determined to be standing; set the scene information of each pixel of the at least one status valid region to chair when the status type of the at least one live body is determined to be sitting; and set the scene information of each pixel of the at least one status valid region to bed  when the status type of the at least one live body is determined to be lying.  However, Tanaka teaches wherein the processor is further configured to: set the scene information of each pixel of the at least one status valid region to floor when the status type of the at least one live body is determined to be standing; set the scene information of each pixel of the at least one status valid region to chair when the status type of the at least one live body is determined to be sitting; and set the scene information of each pixel of the at least one status valid region to bed  when the status type of the at least one live body is determined to be lying (see figures 9-11, figure 14, para. 0154, where Tanaka discusses standing position, a seated position, a recumbent position, a lateral recumbent position, a prone position, and a half-sitting position of the person).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hollock and Leung with Tanaka to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform human condition and behavior detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Hollock and Leung in this manner in order to improve the physical detection of a person by analyzing pixel information and determining scene information such as a person standing, sitting, or lying down based on contextual data. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Hollock and Leung, while the teaching of Tanaka continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of analyzing pixel data and determining the physical condition of a person standing, sitting, or lying down.  The Hollock, Leung, and Tanaka systems perform person condition detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.   It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 6, Hollock and Leung do not expressly teach wherein the processor is configured to update the probability distribution of the scene types of each pixel in the status valid region according to the least one status valid region of the at least one frame and the scene information of each pixel of the at least one status valid region.  However, Tanaka teaches wherein the processor is configured to update the probability distribution of the scene types of each pixel in the status valid region according to the least one status valid region of the at least one frame and the scene information of each pixel of the at least one status valid region (see figure 12, para. 0141, 0158, where Tanaka discusses thermal images of a scene with pixels indicating live body data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hollock and Leung with Tanaka to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform human condition and behavior detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Hollock and Leung in this manner in order to improve the physical detection of a person by analyzing pixel information and selecting a physical status based on the pixel information. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Hollock and Leung, while the teaching of Tanaka continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of analyzing pixel data and determining the physical condition of a person.  The Hollock, Leung, and Tanaka systems perform person condition detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.   It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 9, Hollock and Leung do not expressly teach further comprising: a memory electrically connected to the processor, wherein the processor is configured to store the invisible light dynamic image and the scene information corresponding to each pixel in the memory.  However, Tanaka teaches further comprising: a memory electrically connected to the processor, wherein the processor is configured to store the invisible light dynamic image and the scene information corresponding to each pixel in the memory (see figure 12, para. 0134-0135, 0141, where Tanaka discusses thermal image of a scene with pixels).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hollock and Leung with Tanaka to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform human condition and behavior detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Hollock and Leung in this manner in order to improve the physical detection of a person using a memory processor that analyzes pixel information and selects a physical status based on the pixel information. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Hollock and Leung, while the teaching of Tanaka continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of implementing a processor that analyzes pixel data and determines the physical condition of a person.  The Hollock, Leung, and Tanaka systems perform person condition detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.   It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 16 is rejected as applied to claim 4 as pertaining to a corresponding method.
Claim 18 is rejected as applied to claim 6 as pertaining to a corresponding method.
Claim 21 is rejected as applied to claim 9 as pertaining to a corresponding method.
Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663